

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT 10.64
 
AGREEMENT
 
This AGREEMENT (the “Agreement”) is entered into as of November 7, 2010 by and
among CENTRAL VERMONT PUBLIC SERVICE CORPORATION, a Vermont corporation (the
“Company”), THE ARTICLE 6 MARITAL TRUST, ANITA G. ZUCKER TRUSTEE (the “Trust”),
trust created under the laws of the State of South Carolina and a transferee of
The Jerry Zucker Revocable Trust dated March 20, 2007, and ROBERT B. JOHNSTON,
an individual residing in South Carolina (“Mr. Johnston”). In consideration of
the mutual covenants and agreements in this Agreement, the parties agree as
follows:
 
1. Board Election.
 
In accordance with the Company’s By-laws (Article V, Section 2 and Section 3):
 
(a) The Company agrees to increase the size of its Board of Directors (the
“Board”) from nine (9) members to ten (10) members and to appoint Mr. Johnston
as a director (“Director”) to fill the Board vacancy effective November 7,
2010.  Mr. Johnston’s term shall expire at the next annual meeting of the
Company’s shareholders (the “2011 Annual Meeting”).
 
(b) Provided the Trust and Mr. Johnston are in full compliance with the terms
and conditions of this Agreement, the Company agrees to nominate and solicit
proxies for Mr. Johnston for election as a member of the Board at the Company’s
2011 Annual Meeting for a term ending May 2012.
 
2. Board Resignation.
 
(a) If, at any time after the election of Mr. Johnston as a Director, any of the
following events occur, Mr. Johnston agrees to promptly resign, and the Trust
agrees to use its best efforts to cause Mr. Johnston to promptly resign, from
the Board:
 
(i) The Trust ceases to beneficially own a number of shares of common stock of
the Company (“Common Stock”) equal to at least 5% of the total shares of Common
Stock then issued and outstanding;
 
(ii) Mr. Johnston ceases to act as Executive Vice President and Chief Strategy
Officer (or similar roles) of InterTech Group, Inc. or as an advisor to the
Trust; or
 
(iii) Mr. Johnston is unable to adhere to the expectations of directors under
the Company’s Corporate Governance Guidelines (January 2010) as they may be
amended by the Board or Directors from time to time.
 
(b) Promptly upon the occurrence of any event listed in Section 2(a), the Trust
shall provide written notice to the Company and Mr. Johnston shall execute an
irrevocable resignation as Director.
 
3. Standstill. During the Term (as defined below), the Trust and Mr. Johnston
each covenant and agree not to, and agree to cause their affiliates and
associates not to, seek to induce any person to, individually or together with
any other person, directly or indirectly, take any of the following actions
without the prior written consent of a majority of the Board (excluding Mr.
Johnston); provided, however, that nothing in this Section 3 will restrict (i)
the Trust’s or Mr. Johnston's right to vote any securities of the Company for
purposes other than the actions restricted in this Section 3, (ii) Mr.
Johnston’s right to propose, vote on, fulfill his duties with the Company, or
advocate positions with respect to Board resolutions or participate in
deliberations in his capacity as a Director, or (iii) Mr. Johnston’s right to
acquire and hold securities of the Company solely for the purpose of meeting the
requirement of Directors to own at least 4,000 shares of the Company’s Common
Stock within five (5) years of election as a Director:
 
(a) acquire, reacquire, beneficially own, vote, hold, control, or offer or
propose to acquire any additional securities of the Company (or beneficial
ownership thereof), or rights or options to acquire any additional securities of
the Company (or beneficial ownership thereof) so that the Trust, its affiliates
and associates, and Mr. Johnston, in the aggregate, beneficially own, vote, hold
or control a number of shares of Common Stock greater than 9.99% of the total
shares of Common Stock then issued and outstanding;
 
(b) commence, or engage in, a tender or exchange offer for any securities of the
Company;
 
(c) solicit, propose, or seek to effect (i) any merger, restructuring or other
business combination involving the Company (ii) any purchase or sale of material
assets of the Company (iii) any liquidation, dissolution or winding-up of the
Company, or (iv) any change of control of the Company;
 
(d) make, or in any way participate in, any solicitation of proxies to vote any
securities of the Company, solicit consents or communicate with or seek to
advise or influence any person with respect to the voting of any Company stock,
become a participant in any election contest with respect to the Company, or
seek to advise or influence any person with respect to voting of any securities
of the Company;
 
(e) make, encourage or induce any other shareholder to make, or intentionally or
significantly assist in any way any other shareholder in making, any shareholder
proposal in respect of the Company, or grant any proxy with respect to any
shareholder proposal, or deposit any securities held by the Trust into a voting
trust or subject them to a voting agreement or other arrangement of similar
effect, or support or seek to advise or influence any other shareholder with
respect to any shareholder proposal;
 
(f) take any action to form a group with respect to holding, voting, acquiring
or disposing of shares of Common Stock, which group beneficially owns in the
aggregate 10% or more of the total shares of Common Stock then issued and
outstanding;
 
(g) seek election to, or seek to place a representative on, the Board of
Directors, except as contemplated by this Agreement, or seek to have called any
meeting of the shareholders of the Company for any purpose;
 
(h) commence, prosecute or intentionally or significantly assist, or seek to
cause others to commence, prosecute or intentionally or significantly assist,
any legal action against the Board or the Company arising out of or in any way
relating to the ownership or voting of securities of the Company, governance of
the Company, and/or control of the Company;
 
(i) otherwise act, alone or in concert with others, to seek control or influence
the management, the Board or policies of the Company, or initiate or take any
action to obtain additional representation on the Board, or seek the removal of
any Director, except, in each case, as contemplated by this Agreement.
 
4. Confidentiality. The Trust and Mr. Johnston each agree not to, and agree to
cause their affiliates and associate not to (a) disclose any Confidential
Information (as defined below) to any person or (b) use any Confidential
Information for any purpose other than in connection with Mr. Johnston’s
potential appointment to the Company’s Board of Directors or fulfilling his
duties as a Director. As used in this Agreement, the term “Confidential
Information” means and includes any and all of the information concerning the
business and affairs of the Company that may hereafter be disclosed to Mr.
Johnston or the Trust by the Company or by the directors, officers, employees,
agents, consultants, advisors or other representatives, including legal counsel,
accountants and financial advisors (“Representatives”) of the Company; provided
that “Confidential Information” shall not include information that (a) was in or
enters the public domain or was or becomes generally available to the public
other than as a result of disclosure by the Trust or Mr. Johnston, (b) was
independently acquired by the Trust or Mr. Johnston without violating any of
their obligations under this Agreement, or under any other contractual, legal,
fiduciary or binding obligation of the Trust or Mr. Johnston with or to the
Company, or (c) was available, or becomes available, to the Trust or Mr.
Johnston on a nonconfidential basis other than as a result of its disclosure to
the Trust or Mr. Johnston by the Company or any Representative of the Company,
but only if, to the actual knowledge of the Trust or Mr. Johnston, the source of
such information is not bound by a confidentiality agreement with the Company or
is not otherwise prohibited from transmitting the information to the Trust or
Mr. Johnston by a contractual, legal, fiduciary or other binding obligation with
or to the Company.
 
5. Trading Restrictions. Each of the Trust and Mr. Johnston acknowledge that, as
a result of Mr. Johnston’s directorship, they will be subject to restrictions on
the trading and acquisition of securities of the Company (including “blackout”
periods) imposed by the Company, under the securities laws of the United States,
and/or under the rules of the securities exchange or over-the-counter market on
which securities of the Company are then trading.
 
6. Term. This Agreement will terminate (except with respect to Sections 4 and 9,
which will continue in effect indefinitely) upon the earlier of (a) thirty days
after any annual meeting of the Company’s shareholders at which Mr. Johnston is
eligible for election but not elected as a Director or (b) thirty days after the
resignation of Mr. Johnston from the Board (the “Term”).
 
7. Public Announcement and Disparagement.
 
(a) The Company shall announce this Agreement and the material terms hereof by
means of a press release approved in advance by the Trust (such approval not to
be unreasonably withheld). Neither the Trust nor Mr. Johnston shall make or
cause to be made, directly or indirectly, any public announcement or statement
regarding this Agreement or the subject matter hereof, except as required by
applicable law (in which case such statements shall not be inconsistent with or
contrary to the statements made in such press release).
 
(b) During the Term, neither the Company, on the one hand, nor the Trust and Mr.
Johnston, on the other hand, shall engage in any conduct, make any statement, or
communicate any information (whether oral or written) that is calculated or
likely to have the effect of undermining, impugning, disparaging, or otherwise
reflecting adversely or detrimentally on the other party, its affiliates, and
their respective directors and officers. This Section 7(b) shall not apply to
(a) nonpublic oral statements made by either party directly to the other or to
its directors, officers, employees or representatives, or (b) any compelled
testimony, either by legal process, subpoena, or otherwise.
 
8. Representations and Warranties.
 
(a) Each of the parties hereto represents and warrants to the other party that:
(i) such party has all requisite company authority and power to execute and
deliver this Agreement and to consummate the transactions contemplated hereby;
(ii) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
required company or other action on the part of such party and no other
proceedings on the part of such party are necessary to authorize the execution
and delivery of this Agreement or to consummate the transactions contemplated
hereby; (iii) this Agreement has been duly and validly executed and delivered by
such party and constitutes the valid and binding obligation of such party
enforceable against such party in accordance with its terms; and (iv) this
Agreement will not result in a violation of any terms or provisions of any
agreements to which such person is a party or by which such party may otherwise
be bound.
 
(b)  The Trust hereby represents and warrants to the Company that it is the
beneficial owner of 852,000 as reported in Schedule 13D dated June 24, 2010
shares of Common Stock and does not beneficially own any other securities of the
Company, and Mr. Johnston hereby represents and warrants that he does not
beneficially own any securities of the Company. Mr. Johnston agrees to promptly
provide to the Company all biographical information about himself the Company
requests in good faith in preparing its public disclosure regarding
Mr. Johnston’s nomination as a director of the Company.
 
9. Governing Law and Jurisdiction. All disputes, claims, or controversies
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of Vermont without regard to its rules
of conflict of laws. Each of the parties hereby irrevocably and unconditionally
consents to submit to the sole and exclusive jurisdiction of the state and
federal courts sitting in the County of Rutland, State of Vermont, for any
litigation arising out of or relating to this Agreement (and agrees not to
commence any litigation relating thereto except in such courts), waives any
objection to the laying of venue of any such litigation in such courts and
agrees not to plead or claim in any such court that such litigation brought
therein has been brought in any inconvenient forum.
 
10. Specific Performance. Each party hereto hereby acknowledges and agrees that
irreparable harm would occur in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached or threatened to be breached. It is accordingly agreed that
the parties shall be entitled to specific relief hereunder, including, without
limitation, an injunction or injunctions to prevent and enjoin breaches of the
provisions of this Agreement and to enforce specifically the terms and
provisions hereof, in addition to any other remedy to which they may be entitled
at law or in equity.
 
11. Expenses.  Neither the Company, on the one hand, nor the Trust and Mr.
Johnston, on the other hand, will be responsible for any fees or expenses of the
other in connection with this Agreement.
 
12. Entire Agreement; Modifications and Amendments. This Agreement contains the
entire agreement between the parties and supersedes any prior understanding or
agreements between them respecting any matter covered by this Agreement. No
amendment, modification or termination of this Agreement shall be binding upon
any party unless executed in writing by such party.
 
13. Waivers. Any party to this Agreement may waive any right, breach or default
which such party has the right to waive, provided that such waiver will not be
effective against the waiving party unless it is in writing and is signed by
such party.
 
14. Titles and Headings. Titles and headings of sections of this Agreement are
for convenience only and shall not affect the construction of any provision of
this Agreement.
 
15. Notice.  All notices, demands, requests, consents, approvals or other
communications required or permitted to be given hereunder or which are given
with respect to this Agreement shall be in writing and shall be personally
served, delivered by reputable air courier service with charges prepaid, or
transmitted by hand delivery, to the address set forth below each party’s
signature, or to such other address as such party shall have specified most
recently by written notice.
 
16. No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and is not enforceable by any other persons.
 
17. Successor and Assigns. The rights and obligations of each party hereto shall
not be assignable without the prior written consent of the other party but shall
be binding on successors of each party.
 
18. Interpretation and Construction. The parties have participated jointly in
the negotiation and drafting of this Agreement and no ambiguity or question of
intent or interpretation shall be presumed to be construed against any party.
 
19. Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof.
 
20. Definitions. All terms used in this Agreement and defined in the Securities
Exchange Act of 1934, as amended, or the rules or regulations promulgated
thereunder shall have the meanings ascribed to such terms in such act, rules or
regulations.
 
21. Counterparts; Facsimile Signatures. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, and all of
which taken together shall constitute one and the same instrument. Facsimile or
other electronic (such as e-mail) signatures shall be deemed to be original
signatures for all purposes of this Agreement.
 


 


 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed or caused this Agreement to be executed as of the date first written
above.
 


THE ARTICLE 6 MARITAL TRUST, ANITA G. ZUCKER TRUSTEE
 
CENTRAL VERMONT PUBLIC SERVICE CORPORATION
 
By:    /s/ Anita G. Zucker                                
Anita G. Zucker
4838 Jenkins Avenue
N. Charleston, SC 29405
 
By:    /s/ Robert H. Young                          
Robert H. Young, President and CEO
77 Grove Street
Rutland, Vermont 05701
   
Robert B. Johnston
 
  /s/ Robert B. Johnston                                 
4838 Jenkins Avenue
N. Charleston, SC 29405
 

 



 
 

--------------------------------------------------------------------------------

 
